DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 05/12/2022 has been received and entered.  By the amendment, claims 7, 15-16 and 18-31 are pending in the application.
Claims 7, 15-16 and 18-31 are allowed.
The following is an examiner' s statement of reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that an array substrate comprising a combination of various elements as claimed more specifically the first fan-out line and the second fan-out line are side by side along a first direction, a first leading wire and a second leading wire are in different layers, wherein the first leading wire comprises two first lapping lines and a first connecting line between the two first lapping lines, and the first connecting line electrically connects the two first lapping lines, the second leading wire comprises two second lapping lines and a second connecting line between the two second lapping lines, and the second connecting line electrically connects the two second lapping lines,  the first connecting line and the second connecting line are insulated from each other and the first connecting line and the second connecting line completely overlap in a direction perpendicular to the array substrate as set forth in claim 7; and/or, the first signal line and the second signal line are side by side along the first direction; the first connecting line of the first leading wire and the second connecting line of the second leading wire extend in a second direction and are side by side in a third direction; the second direction intersects the first direction, and the third direction is perpendicular to the second direction and wherein a width of the first connecting line in the third direction is larger than a width of the first signal line in the first direction as set forth in claim 15.
Claims 16 and 18-30 are allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871